 
 
I 
108th CONGRESS 2d Session 
H. R. 4167 
IN THE HOUSE OF REPRESENTATIVES 
 
April 2, 2004 
Mr. Stearns (by request) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To authorize appropriations for the motor vehicle safety and information and cost savings programs of the National Highway Traffic Safety Administration for fiscal years 2005 through 2007, and for other purposes. 
 
 
IMotor Vehicle Safety 
101.Authorization of AppropriationsSection 30104 of title 49, United States Code, is amended to read as follows: 
 
30104.Authorization of AppropriationsThere is authorized to be appropriated to the Secretary of Transportation $125,221,000 for the National Highway Traffic Safety Administration to carry out this part for fiscal year 2005, and such sums as may be necessary for fiscal years 2006 and 2007.. 
102.International Cooperation 
(a)In generalSubchapter I of chapter 301 of title 49, United States Code, is amended by adding at the end the following: 
 
30106.International CooperationThe Secretary of Transportation may participate and cooperate in international activities to enhance motor vehicle and traffic safety through such means as exchanging information, conducting safety research, examining safety needs, best practices, new technology, and improvements in motor vehicle safety standards, and participating in the implementation of existing international agreements concerning motor vehicle safety to which the United States is a contracting partner.. 
(b)Clerical amendmentThe table of sections for subchapter I of chapter 301 of title 49, United States Code is amended by adding at the end the following new item: 
 
 
30106. International cooperation. 
103.Certification labelsSection 30115(a) of title 49, United States Code, is amended by inserting at the end the following: A person shall not affix a certification label to a motor vehicle or item of motor vehicle equipment unless the person has either performed tests or otherwise documented the basis for certifying compliance with all applicable safety standards prescribed under this chapter, except that, in affixing the certification label or tag, a manufacturer that completes a vehicle after receiving compliance documentation from the manufacturer of the earlier stage of the vehicle may rely on such documentation in accordance with the regulations issued by the Secretary.. 
104.Notification of noncomplianceSection 30118 of title 49, United States Code is amended in subsections (a), (b), and (c) by striking motor vehicle or replacement equipment each place it appears and inserting motor vehicle, original equipment, or replacement equipment. 
105.Notification of and remedies for noncomplianceSection 30120 of title 49, United States Code, is amended by adding at the end the following: 
 
(k)Limitation on sale or lease of used motor vehicles 
(1)A dealer may not sell a used motor vehicle for purposes other than resale or lease a used motor vehicle until the dealer informs the purchaser or lessee of any notification of a defect or noncompliance pursuant to section 30118(b) or (c) of this title with respect to a vehicle that has not been remedied, and either— 
(A)offers to have the defects or noncompliances remedied; or 
(B)gives the purchaser or lessee a written description of the defects or noncompliances, including all relevant information from any notification pursuant to section 30118(b) or (c) of this title, andreviews a written acknowledgment of the offer or description from the purchaser or lessee. 
(2)The requirements of paragraph (1) of this subsection shall apply after a period of time following issuance of notifications that the Secretary shall specify. The Secretary may extend this period with respect to particular notifications. 
(3)In this subsection, notwithstanding section 30102(a)(1) of this title— 
(A)dealer means a person who sold at least 10 motor vehicles during the prior 12 months to purchasers that in good faith purchased the vehicles other than for resale; and 
(B)used motor vehicle means a motor vehicle that has previously been purchased other than for resale. 
(4)Subject to regulations issued by the Secretary, a manufacturer of a motor vehicle shall establish and maintain an Internet-accessible record system that dealers of used motor vehicles and members of the public may access, without charge, to determine whether a particular vehicle manufactured by the manufacturer has been subject to any notification of a defect or noncompliance pursuant to section 30118(b) or (c) of this title that has not been remedied. If the Secretary determines that establishing and maintaining such an Internet-accessible record system is not practicable for certain classes of manufacturers, the Secretary may exempt such manufacturers from the requirements of this paragraph. 
(l)Limitation on operation by owners and lessors of school buses and vehicles used to transport passengers for compensation 
(1)Subject to paragraphs (2) and (3), a person who owns or leases a school bus or a motor vehicle used to transport passengers for compensation and who receives a notice of a defect or noncompliance pursuant to section 30118(b) or (c) of this title may not operate the vehicle to which the notice applies as a school bus or for compensation until the defect or noncompliance is remedied as required by this section. 
(2)The requirements of paragraph (1) shall apply after a period of time following issuance of such notifications that the Secretary shall specify. The Secretary may extend this period with respect to particular notifications. 
(3)This subsection shall not apply to taxicabs, or to motor vehicles owned or operated by State or local governments.. 
106.Nonuse of safety belt interlocks 
(a)In generalSection 30124 of title 49 United States Code, is amended to read as follows: 
 
30124.Nonuse of safety belt interlocksA motor vehicle safety standard prescribed under this chapter may not require or allow a manufacturer to comply with the standard by using a safety belt interlock designed to prevent starting or operating a motor vehicle if an occupant is not using a safety belt.. 
(b)Clerical amendmentThe table of sections for subchapter II of chapter 301 of title 49, United States Code is amended by amending the item related to section 30124 to read as follows: 
 
 
30124. Nonuse of safety belt interlocks. 
107.Research, testing, development, and trainingSection 30168 of title 49, United States Code, is amended by adding at the end the following: 
 
(f)Safety initiative for alternate fuel vehiclesIn addition to the authority provided under this section, the Secretary is authorized to expend $5,000,000 per year to conduct a safety research initiative for alternate fuel vehicles that includes risk assessment studies of hydrogen-fueled and other alternative-fuel vehicles, the development of test and evaluation procedures and performance criteria to assess the likelihood of potential failures that could indicate unsafe conditions, and the development of suitable countermeasures. In particular, such research initiative shall investigate the safety of the power train, the vehicle fuel container and delivery system, the onboard refueling system, and the full vehicle system performance of alternate fuel vehicles.  
(g)Safety initiative for driver assistance technologiesIn addition to the authority provided under this section, the Secretary is authorized to expend $10,000,000 per year to conduct research into vehicle-based driver assistance technologies, and to develop appropriate performance standards and consumer education programs, to ensure that appropriate safety benefits are derived from these technologies. Such research shall include evaluations of crash avoidance technologies, such as electronic stability control, telematics, radar braking and other similar vehicle advances.. 
IIMotor Vehicle Information and Cost Savings 
201.Authorization of AppropriationsSection 32102 of title 49, United States Code, is amended to read as follows: 
 
32102. Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Transportation $14,080,000 for the National Highway Traffic Safety Administration to carry out this part in fiscal year 2005, and such sums as may be necessary in fiscal years 2006 and 2007.. 
202.Penalties and enforcementSection 32709(a)(1) of title 49, United States Code, is amended— 
(1)by striking $2,000 and inserting $5,000; and  
(2)by striking $100,000 and inserting $1,000,000. 
203.Civil actions by private personSection 32710(a) of title 49, United States Code, is amended by striking $1,500 and inserting $10,000. 
204.Definitions 
(a)Crash avoidanceSection 32301 of title 49, United States Code, is amended by adding at the end the following: 
 
(3) crash avoidance means preventing a motor vehicle accident.. 
(b)Passenger motor vehicle informationSection 32302 of title 49, United States Code, is amended— 
(1)in subsection (a)— 
(A)in paragraph (2), by inserting and crash avoidance after crashworthiness; and 
(B)by striking paragraph (4); and 
(2)by striking subsection (c). 
205.Repeals 
(a)In generalSections 32303 and 33112 of title 49, United States Code, are repealed.  
(b)Clerical amendments 
(1)The table of sections for chapter 323 of title 49, United States Code is amended by striking the item related to section 32303. 
(2)The table of sections for chapter 331 of title 49, United States Code is amended by striking the item related to section 33112. 
 
